Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant has filed a Terminal Disclaimer which was accepted.  The drawings filed on 5/2/19 are accepted.

 	The present invention pertains to a vaso-occlusive treatment system, comprising: a delivery assembly; and a vaso-occlusive device detachably coupled to the delivery assembly by a delivery assembly junction, the vaso-occlusive device comprising a braided portion formed out of one or more composite wires, each composite wire comprising a core made from a core metallic material, and an external layer made from an external metallic material different from the core metallic material, wherein one of the core and the external layer has a greater radiopacity and a greater stiffness, respectively, than the other one of the core and the external layer, a coiled portion, and an intra-device junction coupling the braided portion to the coiled portion, wherein the delivery assembly junction comprises a braided member, wherein at least a portion of the braided member is disposed inside of the vaso-occlusive device, and wherein the delivery assembly junction further comprises an adhesive that binds together a proximal end of the vaso-occlusive device and the braided member.
 	The closest prior art includes Aboytes US 2013/0116722, Molaei US 2013/0253572, and Sarge US 2017/0035437. As pointed out by Applicant in the pre-appeal brief in the parent case, the claim states the adhesive binds the vaso-occlusive device to the braided member not the braided portion. The .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/29/21